DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 7-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishizaki et al. (US 2010/0214262).
Regarding claim 7, Ishizaki discloses a touch panel (see figures 9B, 10A and 14A-14B, for instance), comprising: a first touch detection electrode (44, right, Fig. 14B); a second touch detection electrode (44, left fig. 14A); a slit (between elements 46) disposed between the first touch detection electrode (44, right) and the second touch detection electrode (44, left) that are adjacent to each other in a first direction (horizontal direction in Fig. 14A, 14B); a first opening (47D) extending in the first direction, in the first detection electrode (44, right); and a second opening (47H) 
Regarding claim 8, Ishizaki discloses the touch panel according to claim 7, wherein the touch panel has a touch detection region and a frame region around the touch detection region in a plan view, and the first detection electrode and the second touch detection electrode overlap the touch detection region (including elements 44). 
Regarding claim 9, Ishizaki discloses the touch panel according to claim 7, wherein the touch panel has a touch detection region and a dummy electrode region adjacent to the touch detection region, the first touch detection electrode (44) and the second touch detection electrode are disposed in the touch detection region, and a plurality of dummy electrodes (46A) are disposed in the dummy electrode region. 
Regarding claim 10, Ishizaki discloses the touch panel according to claim 9, wherein a first dummy electrode slit (between elements 46) is disposed between the dummy electrodes ([0116]) adjacent to each other in the first direction, and a second dummy electrode slit (between elements 46) is disposed between the dummy electrodes ([0116]) adjacent to each other in the second direction. 
Regarding claim 11, Ishizaki discloses the touch panel according to claim 10, wherein the dummy electrodes are floating electrodes ([0116]).
Allowable Subject Matter
Claim 1 is allowed.
Claim 1 recites, inter alia, a display panel with a touch detector, comprising: a display layer including a plurality of display elements arranged in a matrix; a scan line extending in a first direction; a signal line extending in a second direction which is different from the first direction; a first touch detection electrode; a second touch detection electrode; a slit disposed between the first touch detection electrode and the second touch detection electrode that are adjacent to each other in the first direction; a first opening in the first detection electrode, the first opening extending in the first direction and overlapping the scan line; and a second opening in the second detection electrode, the second opening extending in the first direction and overlapping the scan line; wherein the first opening is closed in the first touch detection electrode and not connected to the slit, the first opening overlapping a plurality of first subpixels, and the second opening is closed in the second touch detection electrode and not connected to the slit, the second opening overlapping a plurality of second subpixels. 
Ishizaki et al. (US 2010/0214262) discloses a display panel with a touch detector, comprising: a display layer including a plurality of display elements arranged in a matrix; a scan line extending in a first direction; a signal line extending in a second direction which is different from the first direction; a first touch detection electrode; a second touch detection electrode; a slit disposed between the first touch detection electrode and the second touch detection electrode that are adjacent to each other in the first direction; a first opening in the first detection electrode, and a second opening in the second detection electrode; wherein the first opening is closed in the first touch detection electrode and not connected to the slit, the first opening overlapping a plurality of first subpixels, and the second opening is closed in the second touch detection electrode and not connected to the slit, the second opening overlapping a plurality of second subpixels. However, Ishizaki does not expressly disclose the first opening extending in the first direction and overlapping the scan line; and the second opening extending in the first direction and overlapping the scan line, nor would it have been obvious to do so in combination.
Claims 2-6 are allowable by virtue of dependency from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        11/6/2021